Exhibit Provident Announces September Cash Distribution News Release 15-09 September 11, 2009 All values are in Canadian dollars and conversions of natural gas volumes to barrels of oil equivalent (boe) are at 6:1 unless otherwise indicated. CALGARY, ALBERTA - Provident Energy Trust (Provident) (TSX-PVE.UN; NYSE-PVX) today announced that its September cash distribution of $0.06 per unit is payable on October 15, 2009 and will be paid to unitholders of record on September 22, 2009. The ex-distribution date will be September 18, 2009. The Trust’s current annualized cash distribution rate is $0.72 per trust unit. Based on the current annualized cash distribution rate and the TSX closing price on September 10, 2009 of $5.80, Provident’s yield is approximately 12 percent. For unitholders receiving their distribution in U.S. funds, the September 2009 cash distribution will be approximately US$0.06 per unit based on an exchange rate of 0.9249. The actual U.S. dollar distribution will depend on the Canadian/U.S. dollar exchange rate on the payment date and will be subject to applicable withholding taxes. Provident Energy Trust is a Calgary-based, open-ended energy income trust that owns and manages an oil and gas production business and a natural gas liquids midstream services and marketing business. Provident’s energy portfolio is located in some of the most stable and predictable producing regions in Western Canada.
